Case: 20-61004     Document: 00516304299         Page: 1     Date Filed: 05/03/2022




              United States Court of Appeals
                   for the Fifth Circuit                           United States Court of Appeals
                                                                            Fifth Circuit

                                                                          FILED
                                                                       May 3, 2022
                                  No. 20-61004
                                                                     Lyle W. Cayce
                                                                          Clerk
   Pedro Lara-Serrano,

                                                                        Petitioner,

                                       versus

   Merrick Garland, U.S. Attorney General,

                                                                      Respondent.


                      Petition for Review of an Order of the
                          Board of Immigration Appeals
                             BIA No. A 206 238 066


   Before Davis, Jones, and Elrod, Circuit Judges.
   Per Curiam:*
          Pedro Lara-Serrano seeks review of the Board of Immigration
   Appeals’ (BIA) decision to affirm an Immigration Judge’s (IJ) denial of his
   application for cancellation of removal. Lara-Serrano asks this court to grant
   his petition, reverse the BIA’s order, and cancel his removal. Because
   substantial evidence supports the IJ’s decision that Lara-Serrano failed to


          *
            Pursuant to 5th Circuit Rule 47.5, the court has determined that this
   opinion should not be published and is not precedent except under the limited
   circumstances set forth in 5th Circuit Rule 47.5.4.
Case: 20-61004      Document: 00516304299          Page: 2    Date Filed: 05/03/2022




                                    No. 20-61004


   establish that his United States-citizen son would face exceptional and
   extremely unusual hardship if Lara-Serrano were removed, his petition for
   review is DENIED.
                                          I.
          Pedro Lara-Serrano is a native and citizen of Honduras. He entered
   the United States through Miami, Florida in February 2004 on a
   nonimmigrant visa with authorization to stay in the United States until
   January 8, 2005. Lara-Serrano never left. He remained in the United States
   relatively unnoticed until he was convicted for Driving While Intoxicated on
   June 26, 2013, in Jefferson Parrish, Louisiana. On March 17, 2016, the
   Department of Homeland Security served Lara-Serrano with a Notice to
   Appear (NTA), charging him with removability under the Immigration and
   Naturalization Act (INA) § 237(a)(1)(B). On November 16, 2016, Lara-
   Serrano appeared before the IJ—with counsel—and admitted to the
   allegations in the NTA. Although Lara-Serrano conceded the charge of
   removability, he applied for a cancellation of removal under INA
   § 240A(b)(1), 8 U.S.C. § 1229b(b)(1).
          At the merits hearing for his cancellation of removal application, Lara-
   Serrano testified as to various factors warranting cancellation of his removal.
   Lara-Serrano testified that he had not been back to Honduras since entering
   the United States fourteen years prior. He also testified that if he was forced
   to go back to Honduras, he would have to sell his home in Louisiana and take
   his wife and three-year old United States-citizen son with him. He further
   testified that his son was currently not in school, only spoke English, and was
   allergic to the sun and mosquito bites. According to Lara-Serrano, the sun
   allergy would cause his son’s face to swell and a rash or hives to appear on his
   body—prompting Lara-Serrano to take him to the emergency room.
   However, his son was not diagnosed with a specific disease or prescribed any




                                          2
Case: 20-61004      Document: 00516304299           Page: 3    Date Filed: 05/03/2022




                                     No. 20-61004


   medications for his allergies, and his symptoms would dissipate indoors
   under air conditioning. In addition, Lara-Serrano testified that: there were
   reduced job and income opportunities in Honduras; his son would suffer
   hardship in lower-quality Honduran schools because he does not speak
   Spanish; his son would also suffer heat rashes because Honduras is “two
   times” hotter than New Orleans; air conditioning is expensive in Honduras;
   and his son would lose his Medicare coverage.
          After hearing Lara-Serrano’s testimony and reviewing the admitted
   evidence, the IJ found that Lara-Serrano had satisfied three of the four prongs
   required for a cancellation of removal: (1) he had a continuous physical
   presence in the United States for at least ten years prior to the NTA; (2) he
   was statutorily eligible for relief; and (3) he established ten years of good
   moral character. However, the IJ found that Lara-Serrano did not satisfy the
   fourth prong: that removal would cause an “exceptional and extremely
   unusual hardship to qualifying relatives.”
          The IJ found Lara-Serrano credible but determined that he had “not
   established exceptional and extremely unusual hardship ‘substantially
   beyond’ that ordinarily associated with a person’s ordered departure from
   the United States.” Specifically, the IJ found that Lara-Serrano’s testimony
   centered on the financial hardships, reduced income, and decreased
   opportunities that would come from his removal, and those factors alone
   were insufficient to meet the “exceptional and extremely unusual hardship”
   standard. The IJ further held that, based on the evidence presented, both
   Lara-Serrano and his son were in good health, with the exception of his son’s
   allergy related rash, and the types of hardships demonstrated were to be
   expected of aliens subject to removal.
          On appeal, the BIA adopted and affirmed the IJ’s decision,
   determining that there was no clear error in the IJ’s findings of fact related to




                                            3
Case: 20-61004      Document: 00516304299           Page: 4   Date Filed: 05/03/2022




                                     No. 20-61004


   the hardship analysis. The BIA further declined to re-open Lara-Serrano’s
   case, as additional evidence he sought to introduce was not new and material.
   Ultimately, the BIA dismissed the appeal, noting that the record did not
   indicate that the anticipated hardship to Lara-Serrano’s son was
   “‘exceptional and extremely unusual’ in the sense intended by Congress.”
   Lara-Serrano timely petitioned for review from this court.
                                             II.
          Generally, the court only reviews the BIA’s final decision, but we
   review the decisions of both the BIA and the IJ when, as in this case, the IJ’s
   findings play into the BIA decision. Sealed Petitioner v. Sealed Respondent, 829
   F.3d 379, 383 (5th Cir. 2016). While our review of orders under 8 U.S.C.
   § 1229b(b)(1) is limited by 8 U.S.C. § 1252(b), challenges to the factual
   findings made by the immigration court related to an application for
   cancellation of removal fall within our jurisdiction. Parada-Orellana v.
   Garland, 21 F.4th 887, 894 (5th Cir. 2022) (citing Trejo v. Garland, 3 F.4th
   760 (5th Cir. 2021)). We review questions of law de novo and findings of fact
   for substantial evidence. Trejo, 3 F.4th at 774. Under the substantial
   evidence standard, we only reverse “when the evidence compels a contrary
   result.” Id. (quoting Alvarado de Rodriguez v. Holder, 585 F.3d 227, 233 (5th
   Cir. 2009)). Further, Lara-Serrano has the burden to establish his eligibility
   for cancellation of removal. Monteon-Camargo v. Barr, 918 F.3d 423, 428 (5th
   Cir. 2019), as revised (Apr. 26, 2019).
          Lara-Serrano asserts that both the IJ’s and BIA’s determination that
   he failed to demonstrate his removal would result in exceptional and
   extremely unusual hardship to his son was incorrect. Specifically, Lara-
   Serrano alleges that: given the testimony and facts regarding his son’s
   medical condition, when properly viewed in the aggregate, those factors
   would negatively impact his son’s health condition; he submitted sufficient




                                             4
Case: 20-61004        Document: 00516304299              Page: 5       Date Filed: 05/03/2022




                                         No. 20-61004


   evidence to meet his burden; the IJ took a “simplistic view” of his son’s
   medical condition; and the BIA “replicated the IJ’s mistake” by giving too
   little consideration to his son’s allergic condition. 1 Simply put, Lara-Serrano
   contends that the IJ and BIA did not give sufficient weight to certain facts,
   and therefore those decisions were not supported by substantial evidence.
   We disagree.
               To be eligible for a cancellation of removal, “an alien must,” among
   other things, “demonstrate a truly exceptional situation in which a qualifying
   relative would suffer consequences substantially beyond the ordinary
   hardship that would be expected when a close family member leaves this
   country.” Trejo, 3 F.4th at 775 (quotations omitted). The IJ found Lara-
   Serrano to be a credible witness that “testified candidly and openly, in a
   manner consistent with the documentary evidence.” It was this credible
   evidence that served as the basis for the IJ’s decision and ultimately the BIA’s
   affirmance.
           The evidence presented by Lara-Serrano does not rise to the level of
   a “truly exceptional” situation. Id. Nor can we say that in this case the
   “evidence compels a contrary result.” Id. at 774 (quotation omitted). The
   record properly reflects treatment of non-emergency medical issues for Lara-
   Serrano’s son. Further, Lara-Serrano testified that his son was neither
   diagnosed with a specific medical condition nor prescribed any medication
   for his allergies. No documentation of his son’s allergic conditions was ever
   submitted to the immigration court. Lara-Serrano’s testimony established
   that the basis of his son’s allergic condition was one doctor’s visit for a


           1
             The government does not raise any counterarguments as to the merits of Lara-
   Serrano’s claim, but only asserts that our court does not have jurisdiction to consider this
   matter. However, because Lara-Serrano holds the burden to establish his eligibility for
   cancellation of removal, the government’s lack of counterargument is not dispositive.




                                                5
Case: 20-61004      Document: 00516304299            Page: 6   Date Filed: 05/03/2022




                                     No. 20-61004


   swollen face and rash, where he was told that the sun was the likely cause. In
   addition, Lara-Serrano testified that the symptoms of this sun allergy
   dissipate if his son is under air conditioning. Although Lara-Serrano testified
   that acquiring an air conditioning unit in Honduras may be expensive, no
   evidence was presented showing that an air conditioning unit would be
   unobtainable.
          There is no doubt that Lara-Serrano’s son will suffer hardship on
   some level as a result of his removal. However, the credible evidence
   established in this case does not support a finding that his family “would
   suffer hardship above and beyond that regularly faced” when a family
   member is removed.        Id. at 765–66.       Thus, the IJ and BIA correctly
   determined that Lara-Serrano failed to meet his burden to establish his
   eligibility for cancellation of removal.
                                          III.
          For the foregoing reasons, Pedro Lara-Serrano’s petition for review is
   DENIED.




                                              6